Citation Nr: 0723141	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary. 

A review of the veteran's service personnel records show his 
tour of duty in the United States Army, Pacific Command 
(USARPAC), Vietnam, was from June 12, 1967 to June 11, 1968.  
Also, he had become a Staff Sergeant, E-5, on February 17, 
1967.

In support of his claim, the veteran submitted information 
concerning his claimed stressors-namely, that he was forced 
in a combat situation despite his noncombat military 
occupational specialty (MOS).  The veteran acknowledged that 
he did not have a combat MOS, but asserted that in his 
capacity as a Communications Center Specialist, he was 
present during combat initiatives and was forced to 
participate in combat actions.  

The veteran indicated that he was stationed at the United 
States Military Assistance Command, Vietnam (USMACV) 
headquarters in downtown Saigon and he was ordered to 
transport and deliver classified information between downtown 
Saigon and the Tan Son Nhut Air Base.  He indicated that 
during a courier run, he received sniper fire to the vehicle, 
and during subsequent runs, the veteran feared for his life.  
The veteran also related that in September 1967, he was 
awoken during the night at his hotel and was told that the 
hotel was under mortar fire and he had to take cover.  The 
hotel did not receive mortar fire, but the settlement behind 
the hotel was hit.  

The veteran also stated that he was involved in the January 
1968 TET Offensive while stationed in his compound in 
downtown Saigon.  He noted that he was trapped in his 
compound for four days, during which he was ordered to patrol 
a second-floor walkway.  The veteran indicated that he was 
forced to return fire when he was fired upon and he thought 
he may have killed an enemy combatant.  The veteran also 
related that, during a courier run to Bien Hoa Air Base, he 
was exposed to the gruesome sight of dead and wounded along 
the side of the road.

In November 2005, the RO's rating specialist deferred the 
veteran's rating pending research on the veteran's in-service 
stressors.  The rating specialist listed the January 1968 TET 
Offensive as one of the claimed in-service stressors.  In 
response to the rating specialist's claim-development 
request, a section coach submitted information regarding the 
veteran's tour of duty in the Republic of Vietnam.  The 
section coach indicated that there were two stressors that 
could possibly be capable of corroboration.  First, the 
veteran's assertion that there was a rocket or mortar attack 
on his hotel in Saigon in September 1967.  The section coach 
stated that when the USMACV and 25th Infantry Division 
records were searched, there was no mention of an attack on a 
hotel in Saigon.  Second, the veteran asserted that he was 
present in Saigon during the January 1968 TET Offensive.  The 
records indicated that Saigon was a major city attacked 
during the offensive, but there was no specific mention that 
the Saigon compound was attacked during that time.  The 
records revealed that there were numerous compounds attacked 
and there were rocket, mortar, and small arms attacks 
throughout Saigon.  

There is no indication in the claims file that the RO sent a 
request to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for unit records to corroborate the veteran's 
contentions.  The RO obtained a monthly summary of January 
1968 actions regarding the USMACV and a section coach merely 
noted the contents of the summary in a November 2005 
deferred-rating decision.  There was no formal unit record 
review conducted to find evidence that could corroborate the 
veteran's alleged in-service stressors.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein a 
veteran had submitted evidence that his unit was subjected to 
rocket attacks, the Court pointed out that corroboration of 
every detail of a stressor under such circumstances (such as 
the veteran's personal involvement) was not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the veteran provided at least a minimal 
stressor statement.  This conclusion is informed by 
precedent recognizing that the nature of VA benefit system 
is particularly "pro-claimant" and as such, a low 
evidentiary threshold is appropriate in the veterans 
context.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

As such, the RO should send a request to JSRRC to research 
whether the veteran's unit was subject to mortar attacks and 
arms fire in September 1967 in Saigon.  Also, the RO should 
send a request to research whether the veteran's unit was 
subject to attacks during the January 1968 TET Offensive in 
Saigon.

If and only if either of the preceding noncombat stressors 
is corroborated, the veteran should undergo a VA examination 
as described further below.  

Accordingly, the case is REMANDED for the following action:
    
1.  The RO should send a request to JSRRC 
to research whether the veteran's unit 
was subject to mortar attacks and arms 
fire in September 1967 in Saigon.  The 
veteran appears to have been stationed at 
the USMACV II Headquarters and assigned 
to the USASSG and a member of ACSI.  
Also, the RO should send a request to 
research whether the veteran's unit was 
subject to attacks during the January 
1968 TET Offensive in Saigon.  In the 
event of a negative response from JSRRC, 
the RO should inform the veteran of such, 
and provide the details of what it had 
requested JSRRC to research.  

2.  If and only if the preceding requested 
development results in corroboration of a 
stressor, then the RO should schedule the 
veteran for a VA psychiatric or PTSD 
examination for the purpose of determining 
whether such stressor(s) alone is 
sufficient to account for a diagnosis of 
any ascertained PTSD.  In determining 
whether the veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the corroborated 
history provided by the RO may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the RO's report is responsible 
for that conclusion.  The report of 
examination should include a complete 
rationale for all opinions expressed.  The 
claims file should be made available to 
and reviewed by the examiner prior to the 
examination.

3.  Then, the RO should readjudicate a 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



